DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 08-157714 A (Kinoshita) in view of CN 109651809 A (Huang).
Kinoshita disclose a polyamide composition comprising
100 pbw of a polyamide (meets Applicants’ polyamide (A) and content thereof);
0.5 to 10 pbw, more preferably 1.0 to 5 pbw, of a high-density polyethylene (HDPE) modified with maleic anhydride (meets Applicants’ modified high-density polyethylene (C) and content thereof);
 0 to 20 pbw of a modified styrene polymer, inclusive of SEBS block copolymer modified with maleic anhydride (meets Applicants’ modified styrene-based copolymer (B) and embraces content thereof); and
additives such as lubricants (embraces Applicants’ aliphatic metal salt (D) and content thereof) (e.g., abstract, [0007], [0011], examples, claims).
Kinoshita sets forth Example 4 comprising, based on 100 pbw polyamide, ~4 pbw modified HDPE and ~10 pbw modified SEBS (meeting Applicants’ polyamide, modified HDPE and modified styrene-based copolymer contents). In essence, Kinoshita differs from the present claims in not expressly exemplifying an aliphatic metal salt.  Huang teaches that metal salts such as zinc stearate (in amounts of ~0.14 to 0.42 pbw based on 100 pbw polyamide) are well known lubricants for polyamide compositions comprising HDPE and modified styrene copolymer.  Accordingly, it would have been obvious to one having ordinary skill in the art to use a metal salt and content thereof as taught by Huang as the lubricant in Kinoshita’s polyamide composition for its expected additive effect.  As to the contents of the compositional components, case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  The presently claimed contents are disclosed in the cited prior art and, as such, “it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233. It would be expected that Kinoshita’s similarly-constituted polyamide composition would necessarily possess the same properties.
As to claim 2,  it would be expected that the Kinoshita’s polyamide compositions having a metal salt lubricant content falling within the present claims would satisfy the claimed metal ion equivalent concentration.
As to claim 3, Kinoshita discloses the use of polyamide 66. 
As to claim 4, Kinoshita discloses high-density polyethylene and SEBS modified with maleic anhydride.
As to claim 5, Kinoshita discloses molded articles.
Response to Arguments
Applicant's arguments and amendments filed November 10, 2022 have been fully considered and are persuasive in overcoming the 35 USC 102/103 rejection over CN 110079080 A (Yang).
Applicant's arguments filed November 10, 2022 have been fully considered but they are not persuasive in overcoming the 35 USC 103 rejection over JP 08-157714 A (Kinoshita). 
Applicants submit that Kinoshita does not teach the specific components in the recited amounts. Kinoshita, however, clearly sets forth Example 4 comprising, based on 100 pbw polyamide, ~4 pbw modified HDPE and ~ 10 pbw modified SEBS (meeting Applicants’ polyamide, modified HDPE and modified styrene-based copolymer contents). As to the aliphatic metal salt, Huang teaches the conventionality of incorporating metal salts such as zinc stearate (in amounts of ~0.14 to 0.42 pbw based on 100 pbw polyamide) into polyamide compositions comprising high-density polyethylene and styrene elastomers. Accordingly, it would have been obvious to one having ordinary skill in the art to use a metal salt and amount thereof as taught by Huang as the lubricant in Kinoshita’s polyamide composition for its expected additive effect.  
Applicants’ assertion that the experimental data in the Declaration filed November 10, 2022 demonstrates unexpected results for the recited amounts is not well taken. Due to the poor photocopy quality of the attached Table 1, it is difficult to decipher many of the listed numerical data.  In any event, inasmuch as Kinoshita’s Example 4 meets the presently claimed polyamide, modified HDPE and modified styrene-based copolymer contents, Applicants’ arguments with respect to the criticality of the claimed modified HDPE and modified styrene-based copolymer contents are not germane to the 35 USC 103 rejection.  Moreover, neither the magnesium stearate nor the calcium montanate aliphatic metal salts correspond to those disclosed by Huang, e.g., zine stearate, calcium stearate and potassium stearate.  Accordingly, even if the declaration did provide a showing of unexpected results for the specific aliphatic metal salts exemplified, the claims, as presently recited, would not be commensurate in scope with said showings.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765